Title: From George Washington to Charles Pettit, 7 September 1778
From: Washington, George
To: Pettit, Charles


          
            Sir
            Head Quarters White plains 7th Sept. 1778
          
          I imagine you must stand in need of assistance in your Office at this time, by reason
            of Genl Greens absence, and Mr Ternant and Maj: Forsyth’s having left the department. I
            therefore think it adviseable and expedient that Colo. Hay should be immediately called
            down from the Highlands, more especially as it is probable that the Army may be under
            the necessity of changing its present position in a short time. Genl Gates informs me
            that there is also a Major Chattinet, a deputy Quarter Master at Fort Arnold, who is
            remarkably active, especially in the Waggon department, and as he can be spared from
            that post, be pleased to order him down likewise.
          If the Enemy continue in New York this Winter, we shall be obliged to quarter a
            considerable Force at and in the vicinity of the Highland posts. I would therefore have
            you immediately contract for a quantity of Boards, Plank, Scantlin and Nails for the
            purpose of building Barracks. As I cannot ascertain the number of men that will be
            stationed there, I cannot say precisely what quantity of materials will be necessary;
            but I beleive you need not be afraid of over doing the matter, as they will always be
            useful for other purposes—Colo. Biddle should be advised in time of the probability of a
            considerable post’s being established in the Highlands this Winter, that he may form his
            Magazines of Forage contiguous to them. He should also be desired to draw his Forage
            from between the present encampment and the Enemy, that we may leave the Country as bare
            as possible, should we remove—no time shd be lost in
            doing this.
          
          I shall, in the orders of this day, direct the Brigadiers to call for exact returns of
            the Waggons in their Brigades, and allot them to the Regiments in proportion to their
            numbers. I am apt to beleive that there will be upon the whole a deficiency of Waggons
            for Baggage, and I would therefore wish you to be endeavouring to procure a supply for
            them. In a word I would wish you to have your whole department so arranged that the
            whole Army may move at the shortest notice—it will not
            be advisable to keep more Stores in your line at this Post than what are absolutely
            necessary for immediate use. I am &ca.
        